DISSENTING OPINION BY
Judge BROBSON.
For decades, the Pennsylvania Department of Revenue (Revenue) has allowed the personal representative of a decedent’s estate to file a claim for a property tax or rent rebate under the Senior Citizens Property Tax and Rebate Assistance Act (Act)1 so long as the decedent lived throughout the entirety of the tax year for which the property tax or rent rebate is sought.2 61 Pa.Code §§ 401.1, .43 (Estate Rebate Regulations). The Board of Finance and Revenue (Board) has applied the Estate Rebate Regulations, thereby precluding estates of decedents who died before the end of the tax year in question from seeking a rebate under the Act in the subsequent tax year.
Petitioner Charles Muscarella (Petitioner), Executor of the Estate of Josephine Carbo, as representative of a class of similarly-situated persons and estates (Class),3 challenges the Estate Rebate Regulations by way of an appeal from the Board’s *980December 14, 2010 decision, affirming the decision of Revenue to deny Petitioner’s 2010 claim for a 2009 tax rebate because Josephine Carbo died on November 13, 2009. Petitioner argues that the Estate Rebate Regulations unconstitutionally differentiate, for purposes of who may be a “claimant” under the Act, between the estates of decedents who die before the end of the tax year at issue and those who die in the subsequent year, where in both instances the decedent paid the tax for which the rebate is sought. In his Petition for Review, Petitioner asks that we hold, inter alia, that estates may file claims for rebates under the Act, that we declare the Estate Rebate Regulations invalid, and that we compel revisions to Revenue’s regulations under the Act “to reflect that a decedent’s estate is not precluded from obtaining a rebate solely because the decedent did not survive for the entire year for which the property taxes were paid.” (Petition for Review at 11.)
In his application for summary relief as to liability only, Petitioner, inter alia, presses his request that we declare invalid the Estate Rebate Regulations and implementing language contained on the relevant claim form (PA-1000), because they unconstitutionally differentiate between estates where a decedent survives the end of the tax year at issue and estates where the decedent, like Josephine Carbo, dies before the tax year for which the rebate is sought. The majority accepts Petitioner’s argument and declares the Estate Rebate Regulations (and form language) invalid “insofar as they limit a personal representative of an estate from claiming a property tax rebate for a decedent who did not live during some part of the year next succeeding the calendar year for which the rebate is claimed, are hereby declared invalid.” (Majority Order.) Because that is exactly the purpose and content of the Estate Rebate Regulations (and form), the effect of the majority’s decision is that the Estate Rebate Regulations are invalid in toto. I concur with the majority’s decision in this regard.4
I am, however, left to wonder where this leaves the Class in terms of the ultimate relief Petitioner seeks in this action — i.e., the ability of decedents’ estates to file claims under the Act and a demand for damages in the form of rebates wrongfully withheld by Revenue. The question that must be answered, and the question that both Petitioner and Revenue pose in their cross-applications for summary relief, is whether a decedent’s estate — whether any decedent’s estate — may file a claim under the Act. Respectfully, I do not believe the majority fully analyzes this question, and, as a consequence, it reaches an incorrect conclusion that “claimant” under the Act includes estates.5 (Maj. Op. at 974.)
*981To answer this question, we must look to the Act and corresponding regulations, sans the now invalid Estate Rebate Regulations — ie., 61 Pa.Code § 404.43 and paragraph (iv) of the definition of “claimant” in 61 Pa.Code § 401.1 (relating to a claim by a “decedent’s estate if, and only if, the decedent lived during some part of the year next succeeding the calendar year for which a rebate is claimed”). To file a claim under the Act, one must be a “claimant.” Section 1305(d) of the Act, 53 P.S. § 6926.1305(d).6 The Act defines the term “claimant” as follows:
A person who files a claim for property tax rebate or rent rebate in lieu of property taxes and:
(1) was at least 65 years of age or whose spouse, if a member of the household, was at least 65 years of age during a calendar year in which real property taxes or rent were due and payable;
(2) was a widow or widower and was at least 50 years of age during a calendar year or part thereof in which real property taxes or rent were due and payable; or
(3) was a permanently disabled person 18 years of age or older during a calendar year or part thereof in which the real property taxes or rent were due and payable.
Section 1303 of the Act, 53 P.S. § 6926.1303 (emphasis added).
“Person” is not defined in the Act. In the absence of a definition in the Act, the majority appropriately looks to the Statutory Construction Act of 1972, 1 Pa.C.S. §§ 1501-1991. Therein, “person” is defined to “[i]nclude[] a corporation, partnership, limited liability company, business trust, other association, government entity (other than the Commonwealth), estate, trust, foundation or natural person.” 1 Pa.C.S. § 1991. Because “estate” is included in this list, the majority reasons that an estate must be considered a “claimant” under Section 1303 of the Act. I respectfully and reluctantly, given the longstanding practice of Revenue of affording certain estates claimant status under the Act, disagree.
Section 1991 of the Statutory Construction Act serves as a gap filler, providing definitions to aid in the construction of words and phrases in other statutes “unless the context clearly indicates otherwise.” Id.; see also Fox Chapel Area Sch. Dist. v. Dunlap, 53 Pa.Cmwlth. 479, 417 A.2d 1329 (1980) (holding that context of legislation precluded application of definition of term “year” in Section 1991 of Statutory Construction Act). The definition of “person” in Section 1991 is broad. It includes not only natural persons and estates, but businesses, governmental entities, and foundations. No one in this case is arguing, let alone suggesting, that these latter entities are “claimants” under the Act because they are “persons” under Section 1991 of the Statutory Construction Act. The reason no one is taking such an absurd position is apparent from the con*982text of the Act. That context should also preclude this Court from interpreting “claimant” in the Act to include estates.
Section 1301 of the Act provides that context for the entire Act: “This chapter provides senior citizens with assistance in the form of property tax and rent rebates.” (Emphasis added.) This legislative statement establishes definitively the General Assembly’s intent that the purpose of the Act is to benefit, at least primarily, senior citizens.7 A tax or rent rebate paid to a decedent’s estate may benefit the creditors of the estate and the estate’s beneficiaries, but it provides no benefit to the deceased senior citizen. Thus, to allow an estate to pursue a rebate under the Act would be contrary to the General Assembly’s stated purpose for enacting the law.
Moreover, the word “estate” (like corporation, partnership, foundation, government entity, etc.) cannot be substituted as a synonym for “person” in the context of the Act’s definition of “claimant” in Section 1303. An estate cannot attain at least 65 years of age. It cannot marry and, thus, also can never be a widow or a widower. Finally, it cannot be permanently disabled. An estate, unlike a natural person, cannot meet any of the eligibility criteria set forth in the Section 1303 definition of “claimant”. Thus, the context of the Section 1303 definition of “claimant” precludes use of the broader definition of “person” found in Section 1991 of the Statutory Construction Act as a basis for allowing anything (anyone) other than a natural person to be a claimant under the Act.
For the reasons set forth above, I would grant the application for summary relief of the Class in part by declaring invalid paragraph (iv) of the definition of “claimant” in 61 Pa.Code § 401.1 and the entirety of 61 Pa.Code § 401.43(a), referred to above as the Estate Rebate Regulations. I would deny the Class’s application in all other respects. I would also grant Revenue’s cross-application for summary relief in part and hold that a decedent’s estate cannot file a claim under the Act.
Judges LEADBETTER and COVEY join in this dissent.

. Act of June 27, 2006, P.L. 1873 (Spec. Sess. No. 1), 53 P.S. §§ 6926.1301-.1313, which is a continuation of the former Act of March 11, 1971, P.L. 4, as amended, 72 P.S. §§ 4751-1 to -12, commonly referred to as the Senior Citizens Rebate and Assistance Act.


. Claims under the Act "shall be filed ... on or before the 30th day of June of the year next succeeding the end of the calendar year in which real property taxes or rent was due and payable.” Section 1305 of the Act, 53 P.S. § 6926.1305(a).


. Pursuant to this Court’s January 11, 2012 Order, certifying this matter as a class action, the Class consists of
... those persons or the estate of all those persons who, having filed valid claims for rebate of property taxes under the Senior Citizens Property Tax and Rebate Assistance Act, Act of June 27, 2006, P.L. 1873 (Spec. Sess. No. 1), 53 P.S. §§ 6926.1301-.1313 [(Act)], which is a continuation of the former Act of March 11, 1971, P.L. 4, as amended, 72 P.S. §§ 4751-1 to -12, commonly referred to as the Senior Citizens Rebate and Assistance Act, for the years 2003 through 2008, who paid property taxes in the subsequent calendar year, and who were otherwise eligible to receive property tax rebates for the subsequent calendar year, but who died on or before December 31 of that subsequent year and did not receive such rebates.
Muscarella v. Commonwealth, 39 A.3d 459, 473 (Pa.Cmwlth.2012) (Brobson, J.).


. Given die majority's decision to declare the Estate Rebate Regulations constitutionally infirm and thus invalid, the majority’s rejection of Revenue's argument that the Estate Rebate Regulations are invalid because they conflict with the Act is inconsequential. (Maj. Op. at 974-75.)


. To the extent the majority tacitly suggests that its decision means only that the Estate Rebate Regulations (until repealed or amended by Revenue) must now be read to allow all estates to file claims under the Act, I strongly disagree. Taking such a position would effectively amend the Estate Rebate Regulations to confer “claimant” status under the Act on a class of estates that, without this Court’s blue-lining, would not have it. In so doing, we would be compelling Revenue not to comply with its own regulations, but new ones of this Court's making. This Court simply lacks the authority to amend an agency’s regulations in such a fashion — strike unconstitutional provisions, yes, but amend to confer substantive rights not conferred by the agency or the General Assembly, no. Instead, as noted above, we must necessarily look to the Act to determine whether, in the absence of the Estate Rebate Regulations (now stricken as un*981constitutional) and any other language in Revenue's regulations that would confer "claimant” status on the Class, any estate, and particularly an estate in the Class, may be a "claimant” under the Act.


. Section 1305(d) of the Act provides:
(d) Eligibility of claimants.—
(1) Only one claimant from a homestead each year shall be entitled to the property tax and rent rebate.
(2) If two or more persons are able to meet the qualifications for a claimant, they may determine who the claimant shall be.
(3) If they are unable to agree, the department shall determine to whom the rebate is to be paid.


. “The object of all interpretation and construction of statutes is to ascertain and effectuate the intention of the General Assembly.” 1 Pa.C.S. § 1921(a). "The clearest indication of legislative intent is generally the plain language of a statute.” Walker v. Eleby, 577 Pa. 104, 123, 842 A.2d 389, 400 (2004).